THE THIRTEENTH COURT OF APPEALS

                                   13-18-00598-CV


           Lease Acceptance Corporation, a Division of Capital Corporation
                                        v.
                             Luis Ricardo Hernandez


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                      Trial Court Cause No. 2018-DCL-02112-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

March 12, 2020